IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Eugene Scalia,
Plaintiff(s),
Case Number: 1:18cv590
vs.
Judge Susan J. Dlott
Mica Contracting, LLC, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on December 10, 2019 a Report and Recommendation
(Doc. 40). Subsequently, the defendants filed objections to such Report and Recommendation
(Doc. 42). Plaintiffs filed a response to the objections (Doc. 45). Defendants filed a motion
requesting leave to file a reply brief in support of their objections (Doc. 46) and the plainitff’s
filed a response to the motion (Doc. 47).

Upon review of the Court, the motion to file reply brief in support of their objections
(Doc. 46) is DENIED.

The Court has reviewed the comprehensive findings of the Magistrate Judge and

considered de novo all of the filings in this matter. Upon consideration of the foregoing, the

Court does determine that such Recommendation should be adopted.
Accordingly, the defendants House, J&E, and Thompson’s motion for leave to file a
third-party complaint is DENIED in its entirety.

IT IS SO ORDERED.

bute, 9. Olde

Judge Susan J. Dio
United States District Court
